588 P.2d 44 (1978)
37 Or.App. 513
STATE of Oregon, Respondent,
v.
Donald Raymond LINDSTROM, Appellant.
No. 195494; CA 10756.
Court of Appeals of Oregon.
Argued and Submitted August 28, 1978.
Decided December 18, 1978.
Jeffrey C. Jacobs, Oregon City, argued the cause and filed the brief, for appellant.
Jan P. Londahl, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were James A. Redden, Atty. Gen., and Walter L. Barrie, Sol. Gen., Salem.
Before SCHWAB, C.J., and GILLETTE and ROBERTS, JJ.
SCHWAB, Chief Judge.
Defendant appeals from a conviction of driving under the influence of intoxicants (DUII) which followed the trial court's denial of his motion to dismiss or, in the alternative, to suppress the results of a breathalyzer test administered after his arrest. Defendant argues that the test results *45 were the ultimate fruits of a stop which was not lawful under ORS 131.615 and 131.605(4).
The following events led to defendant's arrest. A man flagged down a police officer during an early morning patrol and reported that the operator of a yellow Ford pickup truck had been driving recklessly and had nearly forced him off the road. The informant also stated that during a verbal dispute that ensued the driver, who appeared very intoxicated, "had pulled a rifle on him." The informant declined to give his name and the officer was unable to record his license plate number since the informant's car had no license plates.
Shortly after this conversation and within one-half mile of where it had taken place, the officer noticed the described vehicle proceeding in a normal manner and signaled the driver to pull over. Defendant appeared to be intoxicated and was arrested.
The information furnished by the informant was the basis for making the stop. The issue is whether the officer had the requisite "reasonable suspicion" to detain the defendant under ORS 131.615. We find that he had. ORS 131.615 provides in pertinent part:
"(1) A peace officer who reasonably suspects that a person has committed a crime may stop the person and, after informing the person that he is a peace officer, make a reasonable inquiry."
A reasonable suspicion is defined in ORS 131.605(4):
"`Reasonably suspects' means that a peace officer holds a belief that is reasonable under the totality of the circumstances existing at the time and place he acts as authorized in ORS 131.605 to 131.625."
The statutory standard for the temporary detention of a person to ask him questions concerning his possible criminal activity was intended to be less demanding than the standard for probable cause to arrest. State v. Valdez, 277 Or. 621, 628, 561 P.2d 1006 (1977); see also State v. Cloman, 254 Or. 1, 6, 456 P.2d 67 (1969). Nevertheless, "reasonable suspicion" cannot be founded on hunches or special intuitions of those charged with ferreting out crime. Terry v. Ohio, 392 U.S. 1, 22, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); State v. Valdez, supra, 277 Or. at 628-29, 561 P.2d 1006. Rather, "[t]here must be some facts or circumstances that distinguish the conduct of the individual stopped from that of other individuals who are not stopped * * *." State v. Ragsdale, 34 Or. App. 549, 553-54, 579 P.2d 286, 288, rev. den. 283 Or. 503 (1978).
The report of the anonymous informant constituted information of sufficient quantity and quality to give rise to a reasonable suspicion that defendant was committing an offense. Cf. Valdez, supra; State v. Bartosz, 34 Or. App. 123, 578 P.2d 426, rev. den. 282 Or. 537 (1978); State v. Gibbons, 21 Or. App. 339, 535 P.2d 561, rev. den. (1975). Indeed, "it would have been poor police work * * * for an officer * * * to have failed to investigate * * further." Terry v. Ohio, supra, 392 U.S. at 23, 88 S.Ct. at 1881. To the extent that this decision is inconsistent with the dictum in State v. Caproni, 19 Or. App. 789, 792 and n. 1, 529 P.2d 974 (1974), that without corroboration, an anonymous tip does not create reasonable suspicion, Caproni is overruled.
Affirmed.